Title: To Alexander Hamilton from James McHenry, 27 May 1800
From: McHenry, James
To: Hamilton, Alexander


private
Philadelphia 27 May 1800
Dear Sir. 
Inclosed are copies of two letters, which you will be pleased to return. They will convey to you my opinions on some recent propositions.
Mr Stoddert who will after the 1st of June, exercise the duties of Secry. of war, asked me to day—if I had directed you & Gen Pinckney to thank the troops or say any clever things to them in the name of the President, on announcing to them the order for their disbandment. I told him I had not had any order or intimation from the President on the subject. I presume you will have a letter from Mr Stoddert to supply the omission.
Yours

J M H

